Citation Nr: 9917107	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1970.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997.  At that time, the issues in 
appellate status were entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In an October 1998 rating determination, the regional office 
(RO) granted service connection for tinnitus and right ear 
hearing loss.  This is considered a full grant of those 
benefits.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of an increased evaluation for right ear hearing 
loss will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

The veteran, in an October 1998 letter, indicated that he was 
not objecting to the denial of service connection for left 
ear hearing loss.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal and the Board does not 
have jurisdiction to consider the claim of entitlement to 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

A review of the record demonstrates that the veteran 
requested service connection for bilateral hearing loss and 
tinnitus in September 1995.  In January 1996, the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In May 1997, the Board remanded the issues of service 
connection for bilateral hearing loss and tinnitus.  

In an October 1998 rating determination, the RO granted 
service connection for right ear hearing loss and tinnitus 
and continued the denial of service connection for left ear 
hearing loss.  Later that month, the RO issued a supplemental 
statement of the case on the issue of service connection for 
left ear hearing loss.  

In an October 1998 letter, the veteran indicated that he 
agreed with the RO on the positions that they had taken with 
regard to the left ear hearing loss and tinnitus.  He 
expressed disagreement with the noncompensable disability 
evaluation that had been assigned for the right ear hearing 
loss.  In an April 1999 statement in support of claim, the 
veteran made reference only to his right ear hearing loss.  

As the veteran, in writing, expressed his agreement with the 
RO's denial of service connection for left ear hearing loss, 
he withdrew his appeal on this issue.  Hence, there remains 
no matter for the Board's consideration.  Accordingly, the 
Board must dismiss the purported appeal.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(1998).


ORDER

The appeal is dismissed.



REMAND

In an October 1998 rating determination, the RO granted a 
noncompensable evaluation for right ear hearing loss.  In 
October 1998 and April 1999 statements, the veteran expressed 
disagreement with the assigned disability evaluation.  These 
documents should be recognized as notices of disagreement.  
The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issue must be remanded to 
the RO for the issuance of a statement of the case.  Ledford 
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should issue a statement of the 
case covering the issue of an increased 
evaluation for right ear hearing loss, 
decided in the October 1998 rating 
determination, which the veteran has 
disagreed with but for which he has not, 
as yet, been issued a statement of the 
case.  A statement of the case should be 
provided to the veteran and he should be 
advised of the requirements necessary to 
perfect a timely appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals


 

